Case: 09-20629     Document: 00511150278          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-20629
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

XAVIER OMAR MARTINEZ LAYTON, also known as Omar Xavier Martinez,
also known as Xavier O. Martinez, also known as Xavier Omar Martinez-Layton,
also known as Xavier Omar Martinez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-203-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Xavier Omar
Martinez Layton has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Martinez Layton has
filed a response. Our independent review of the record, counsel’s brief, and
Martinez Layton’s response discloses no nonfrivolous issue for appeal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20629     Document: 00511150278 Page: 2   Date Filed: 06/22/2010
                                  No. 09-20629

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                      2